PER CURIAM.
In this diversity tort action, attorney Joey McCutchen appeals from the district court’s 1 adverse grant of summary judgment as to his Arkansas attorney-lien claim. See Ark.Code Ann. § 16-22-304 (Michie 1999). Upon de novo review, see *20First Bank of Marietta v. Hogge, 161 F.3d 506, 510 (8th Cir.1998), we affirm for the reasons stated by the district court, see 8th Cir. R. 47B.
A true copy.

. The Honorable Robert T. Dawson, United States District Judge for the Western District of Arkansas.